Per Curiam. Appellant 'Myron Kent George moves the court for a rule on clerk and shows this court as follows. Court Reporter Nila Keels was not a certified court reporter at the time of the jury trial in this matter held in Greene County on January 22 and 23, 2001. Following the trial, George was found guilty as an accomplice to manufacturing methamphetamine and possession of the same substance. A notice of appeal was filed February 9, 2001. Thereafter, a motion was filed for a 90-day extension of time for filing the record, and an order was entered extending the time until August 9, 2001. As of this writing, no transcription of the trial testimony has been filed. On August 8, 2001, George tendered to the Clerk of the Supreme Court the Greene County Circuit Clerk’s record in this case without the transcription of testimony. On that same date, he filed the motion now before us requesting that the partial record from the Greene County Circuit Clerk’s office be filed to comply with the August 9, 2001 deadline. The State does not object to George’s motion but urges this court to follow the same procedure as it did in Mitchell v. State, 345 Ark. 359, 45 S.W.3d 846 (2001) (per curiam), where we required the attorneys of record to certify to the Supreme Court Clerk by affidavit that the record was “true, accurate, and complete.” Mitchell, 345 Ark. at 361, 45 S.W.3d at 848.  We first observe that there is no way that the Mitchell procedure can be followed in this case because the tendered record is not complete in that it does not include the transcribed trial testimony. It is imperative that this testimony be transcribed immediately. We direct Judge Victor Hill of the Greene County Circuit Court to take whatever actions are necessary to secure the prompt certification of a full and complete record for appeal in this matter. See Ross v. State, 344 Ark. 623, 42 S.W.3d 483 (2001) (per curiam). Motion denied.